 


109 HR 5045 IH: A Home for the Brave Act
U.S. House of Representatives
2006-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5045 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2006 
Mr. Lynch introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Community Reinvestment Act of 1977 to allow community reinvestment credit for investments and other financial support to enable veterans to purchase residential homes or to assist organizations with the establishment of housing opportunities and assisted living facilities for veterans. 
 
 
1.Short titleThis Act may be cited as the A Home for the Brave Act. 
2.Community reinvestment credits for certain support for veteransSection 804 of the Community Reinvestment Act of 1977 (12 U.S.C. 2903) is amended by adding at the end the following new subsection: 
 
(d)Homes for veteransIn assessing and taking into account, under subsection (a), the record of a financial institution, the appropriate Federal financial supervisory agency shall consider, as a factor, capital investments, low interest loans, loan participation, technical assistance, and grants by the institution to support or enable— 
(1)any veteran (as such term is defined in section 101 of title 38, United States Code) to purchase a home for use as the principal residence of the veteran; and 
(2)any entity that is establishing housing opportunities or assisted living facilities for veterans to carry out such activities..  
 
